ACCEPTED
                                                                                                                                              01-15-00773-CV
                                                                                                                                   FIRST COURT OF APPEALS
Appellate Docket Number: 1-15-00773-CV                                                                                                     HOUSTON, TEXAS
                                                                                                                                         9/24/2015 3:10:33 PM
                                                                                                                                        CHRISTOPHER PRINE
Appellate Case Style:         Bernice Yost Special Conservator for Georgia Cox                                                                         CLERK

                        Vs.
                              James Fails

Companion Case No.:
                                                                                                                       FILED IN
                                                                                                                1st COURT OF APPEALS
                                                                                                                    HOUSTON, TEXAS
                                                                                                                9/24/2015 3:10:33 PM
Amended/corrected statement:                            DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                        Clerk
                                                 Appellate Court:1st Court of Appeals
                                            (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                   II. Appellant Attorney(s)
   Person       Organization (choose one)                                              Lead Attorney
                                                                               First Name:        Thomas
First Name:     Bernice                                                        Middle Name: C.
Middle Name:                                                                   Last Name:         Wright
Last Name:      Yost                                                           Suffix:
Suffix:                                                                        Law Firm Name: Wright & Close, LLP

Pro Se:                                                                        Address 1:         One Riverway
                                                                               Address 2:         Suite 2200
                                                                               City:              Houston
                                                                               State:     Texas                        Zip+4:   77056
                                                                               Telephone:         713-572-4321              ext.
                                                                               Fax:       713-572-4320
                                                                               Email:     wright@wrightclose.com
                                                                               SBN:       22059400

I. Appellant                                                                   II. Appellant Attorney(s)
   Person       Organization (choose one)                                              Lead Attorney
                                                                               First Name:        Wanda
First Name:                                                                    Middle Name: McKee
Middle Name:                                                                   Last Name:         Fowler
Last Name:                                                                     Suffix:
Suffix:                                                                        Law Firm Name: Wright & Close, LLP

Pro Se:                                                                        Address 1:         One Riverway
                                                                               Address 2:         Suite 2200




                                                                    Page 1 of 11
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:   77056
                                                    Telephone:         713-572-4321           ext.
                                                    Fax:       713-572-4320
                                                    Email:     fowler@wrightclose.com
                                                    SBN:       13698700

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Andrea
First Name:                                         Middle Name: G.
Middle Name:                                        Last Name:         Tindall
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Wright & Close, LLP

Pro Se:                                             Address 1:         One Riverway
                                                    Address 2:         Suite 2200
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:   77056
                                                    Telephone:         713-572-4321           ext.
                                                    Fax:       713-572-4320
                                                    Email:     tindall@wrightclose.com
                                                    SBN:       24079467

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        John
First Name:                                         Middle Name: T.
Middle Name:                                        Last Name:         Elliott
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Law Office of Sharon C. Stodghill

Pro Se:                                             Address 1:         952 Echo Lane
                                                    Address 2:         Suite 330
                                                    City:              Houston
                                                    State:     Texas                     Zip+4:   77024
                                                    Telephone:         713-464-6412           ext.
                                                    Fax:       713-827-7483
                                                    Email:     John.elliott@scslawyer.com
                                                    SBN:       24055444




                                           Page 2 of 11
I. Appellant                                         II. Appellant Attorney(s)
   Person       Organization (choose one)                    Lead Attorney
                                                     First Name:        Gus
First Name:                                          Middle Name: G.
Middle Name:                                         Last Name:         Tamborello
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Gus G. Tamborello, P.C.

Pro Se:                                              Address 1:         2900 Weslayan
                                                     Address 2:         Suite 150
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:   77027
                                                     Telephone:         713-659-7777             ext.
                                                     Fax:       713-658-7780
                                                     Email:     gus@tamborellolaw.com
                                                     SBN:       19632000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Michael
First Name:     James                                Middle Name: Scott
Middle Name: Sampson                                 Last Name:         Thomas
Last Name:      Fails                                Suffix:
Suffix:                                              Law Firm Name: Thomas & Williams, LLP
Pro Se:                                              Address 1:         2626 S. Loop West
                                                     Address 2:         Suite 561
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:   77054
                                                     Telephone:         713-665-8558             ext.
                                                     Fax:       713-665-8562
                                                     Email:     mstlawyer@aol.com
                                                     SBN:       19861200




                                            Page 3 of 11
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Estate proceedings and Administration

Date order or judgment signed: August 20, 2015                           Type of judgment: Jury Trial
Date notice of appeal filed in trial court: September 4, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?         Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 4 of 11
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     Probate Court No. 3                                        Clerk's Record:
County: Harris                                                        Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 412,338                        Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: September 11, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Hon. Rory                                           Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Olsen
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 Caroline
Address 2 :        7th Floor
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     713-368-6730             ext.
Fax:      713-368-7166
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: September 11, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 5 of 11
   Court Reporter                        Court Recorder
   Official                              Substitute



First Name:       Robin
Middle Name:
Last Name:        Day
Suffix:
Address 1:        201 Caroline
Address 2:        7th Floor
City:             Houston
State:    Texas                  Zip + 4: 77002
Telephone:    (713) 368-6746      ext.
Fax:
Email: Robin.Kulhanek@prob.hctx.net

   Court Reporter                        Court Recorder
   Official                              Substitute



First Name:       Ramona
Middle Name:
Last Name:        Gonzalez
Suffix:
Address 1:
Address 2:
City:
State:    Texas                  Zip + 4:
Telephone:                        ext.
Fax:
Email: csramona@sbcglobal.net




                                                          Page 6 of 11
   Court Reporter                                Court Recorder
   Official                                      Substitute



First Name:       Elizabeth
Middle Name:
Last Name:        Cordova
Suffix:
Address 1:
Address 2:
City:
State:    Texas                         Zip + 4:
Telephone:                                ext.
Fax:
Email: elizabethcordova@yahoo.com

X. Supersedeas Bond
Supersedeas bond filed:       Yes        No        If yes, date filed:

Will file:     Yes       No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?               Yes        No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              Yes        No

If no, please specify:Appellent believes that Appellee does not wish to mediate this case.
Has the case been through an ADR procedure?                Yes           No
If yes, who was the mediator? Helen B. Jenkins
What type of ADR procedure? 1/2 Day Mediation
At what stage did the case go through ADR?               Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Estate proceedings and Administration
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Reversal of judgment in which the trial court disregarded the jury's findings that Appellee exerted undue influence and tortiously interfered with
Appellant's inheritance and awarded Appellee fees.

How was the case disposed of?         Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Jury findings set aside in favor of
                                                                                            Appellee and fees awarded
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                         Page 7 of 11
Attorney's fees (trial):    $198,296.33
Attorney's fees (appellate):   $35,000.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Wanda McKee Fowler



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 01-14-00975-CV                                                  Trial Court: Probate Court 3

  Style:     James Fails

     Vs.
           Bernice Yost Special Conservator for Georgia Cox




                                                              Page 8 of 11
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            September 24, 2015



Printed Name: Wanda McKee Fowler                                                          State Bar No.:   13698700



Electronic Signature: /s/ Wanda McKee Fowler
    (Optional)




                                                               Page 9 of 11
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on September 24, 2015 .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Wanda McKee Fowler
                                                                                (Optional)

                                                                         State Bar No.:      13698700
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:
Manner Served: eServed

First Name:       Michael

Middle Name: Scott
Last Name:        Thomas
Suffix:
Law Firm Name: Thomas & Williams, LLP
Address 1:        2626 S. Loop West
Address 2:        Suite 561

City:             Houston
State     Texas                       Zip+4:   77054
 Telephone:       713-665-8558        ext.
Fax:      713-665-8562

Email:    mstlawyer@aol.com

If Attorney, Representing Party's Name: James Sampson Fails
Please enter the following for each person served:




                                                               Page 10 of 11
Date Served:
Manner Served: eServed

First Name:       Roy

Middle Name:
Last Name:        Camberg
Suffix:
Law Firm Name: The Camberg Law Firm, P.C.
Address 1:        17225 El Camino Real
Address 2:        Suite 444

City:             Houston
State     Texas                    Zip+4:   77057
Telephone:                        ext.
Fax:
Email:    roy@camberglawfirm.com

If Attorney, Representing Party's Name: Temporary Administrator




                                                          Page 11 of 11